                 Case 1:21-cv-00226-AT Document 21 Filed 04/15/21 Page 1 of 2




                                                                                           4/15/2021


                                                   April 14, 2021


Via ECF
Hon. Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 15D
New York, NY 10007-1312

                        Re:   Girotto vs. Naadam Inc. d/b/a Naadam-West Village, et ano.
                              Case No. 1:21-cv-226 (AT)(BCM)

Dear Judge Torres:

        We have this day filed our notices of appearance on behalf of Defendant Naadam Inc.
(“Naadam”) in this matter and have spoken with counsel for plaintiff about expedited efforts to
resolve this matter in a manner which satisfactory to plaintiff. In this regard, we have also made
clear to plaintiff’s counsel that concluding a settlement will be made more efficient were
Naadam’s co-defendant (and its landlord at the subject premises) involved in the process. We
intend promptly to confer with counsel for Defendant CR32 Properties LLC (“CR32”) for this
purpose albeit we understand that such Defendant has apparently yet to appear in this matter.

        We shall this day, as required, agree to a case management plan without the input of
CR32. In light of all of the foregoing, we respectfully request that the initial pretrial conference
in this matter be adjourned from April 21, 2021, to May 5, 2021, and to enlarge Defendant
Naadam’s time to answer the complaint in this matter to and including, April 28, 2021, as we
are confident that these extensions will facilitate a full and final settlement of this matter, both
with regard to remediation and other elements of settlement.

            Both of the foregoing requests are made with the consent of counsel for Plaintiff.

         This the first request for enlargement of Defendant’s time to respond to the Complaint in
this matter. This the second request for adjournment of the initial pretrial conference, but the
first request made by Defendant Naadam. Again, it is our respectful position that the grant of




909 Third Avenue, New York, NY 10022-4784 ∙ p:212.735.8600 ∙ f:212.735.8708 ∙ www.morrisoncohen.com


10245412 v1 \028753 \0003
Case 1:21-cv-00226-AT Document 21 Filed 04/15/21 Page 2 of 2
